Citation Nr: 0312113	
Decision Date: 06/09/03    Archive Date: 06/16/03

DOCKET NO.  91-35 652	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for residuals of a 
gunshot wound to the left buttock.  

2.  Entitlement to service connection for arthritis.  

3.  Entitlement to service connection for hypertension with 
anemia and neuritis.  

4.  Entitlement to service connection for dizziness.  

5.  Entitlement to service connection for general weakness.  

6.  Entitlement to service connection for malaria.  

7.  Entitlement to service connection for a kidney 
disability.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Marisa Kim, Associate Counsel


INTRODUCTION

The veteran was determined to be in missing status from May 
1943 to March 1945 and in recognized guerrilla service from 
March 1945 to May 15, 1945.  

The original claims folder was determined to be missing in 
early 1994, and the current claims folder was reconstructed 
from the available United States and Philippine service 
department records, medical records from the identified 
health care providers, and copies of VA correspondence and 
decisions.  According to the reconstructed claims folder, the 
appeal of the first issue is before the Board of Veterans' 
Appeals (Board) from a July 1991 or earlier rating decision 
from the Manila, Philippines, Department of Veterans Affairs 
(VA) Regional Office (RO) that denied entitlement to 
residuals of a gunshot wound to the left buttock.  It should 
be noted historically that  service connection for this 
disability had been denied by the RO in an August 1979 rating 
action which was not appealed.  Subsequently, the veteran 
submitted additional evidence and the claim was reopened by 
the RO in April 1991.  The June 1991 rating action was on a 
de novo basis.  

Appellate consideration of the issues of entitlement to 
service connection for arthritis, hypertension with anemia 
and neuritis, dizziness, general weakness, malaria, and a 
kidney disability will be deferred pending completion of the 
development requested in the REMAND portion of this decision.  

Four other issues are no longer before the Board.  In 
November 2002, the Board denied entitlement to former 
prisoner of war status for VA benefits, entitlement to a 
nonservice-connected pension, and entitlement to service 
connection for malnutrition and rheumatism.  

The veteran's report of medical history at February 2003 VA 
joints and neurological examinations raised a claim of 
entitlement to service connection for impotency as secondary 
to service-connected residuals of a gunshot wound to the left 
buttock.  This matter has not yet been adjudicated and is 
referred to the RO for appropriate action.  Bruce v. West, 11 
Vet. App. 405, 408 (1998).  


FINDING OF FACT

The February 2003 VA joints and neurological examiners opined 
that current x-ray evidence of bullet fragments in the 
veteran's left buttock resulted from an August 1943 gunshot 
wound inflicted during an ambush by a Japanese soldier.  


CONCLUSION OF LAW

Residuals of a gunshot wound to the left buttock were 
incurred in active service.  38 U.S.C.A. §§ 101, 1110, 1154, 
5107 (West 2002); 38 C.F.R. §§ 3.6, 3.303 (2002).  




REASONS AND BASES FOR FINDING AND CONCLUSION

Fulfillment of VA's duty to assist and inform the veteran

The claim of entitlement to service connection for residuals 
of a gunshot wound to the left buttock may be decided on the 
merits because VA fulfilled its duty to assist and inform the 
veteran in the development of the claim.  The VA shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for a benefit 
under a law administered by the VA.  38 U.S.C.A. § 5103A 
(West 2002).  The VA shall notify the claimant and the 
claimant's representative, if any, of the evidence that is 
necessary to substantiate  the claim, which evidence the 
claimant is to provide, and which evidence the VA will 
attempt to obtain for the claimant.  See 38 U.S.C.A. 
§ 5103(a) (West 2002).  

The VA has fulfilled its duty to assist and inform the 
veteran in spite of difficulty locating him during multiple 
moves between the United States and the Philippines.  For 
example, in order to comply with February 1994 Board remand 
instructions, VA field examinations were conducted in both 
countries in October 1998, April 1999, and July 1999.  When 
the veteran's claims folder went missing in early 1994, VA 
notes from July 1994 to July 1996 document painstaking 
searches at VA regional offices, clinics, and hospitals in 
both countries and the decision to reconstruct the file.  

In reconstructing the claims folder, the RO obtained the 
available United States and Philippine service department 
records, medical records from the identified health care 
providers, and copies of VA correspondence and decisions up 
to that time.  In April 1999, the veteran filed a single page 
of his Philippine Navy records and asserted that he had no 
additional evidence to submit.  A November 1999 VA field 
examination report shows that a senior official in the 
Philippine government finally located the veteran's 
Philippine Navy records, which had been misfiled in another 
person's folder, and routed copies to the reconstructed 
claims folder.  An April 1997 letter from a private doctor 
confirms that, if the veteran was treated in service, the 
records of medical treatment are unavailable because records 
through 1945 were turned over to the Philippine military and 
records from 1946 were destroyed by termites or typhoon 
damage.  Numerous lay statements from the veteran, his 
representative, and friends and testimony from an April 1993 
regional office hearing were incorporated into the claims 
folder.  He was also accorded a VA comprehensive examination 
in May 2000 and VA joints and neurological examinations in 
February 2003.  

The RO's October 1992, July 1996, January 1997, March 1997, 
February 1999, December 1999, December 2001, June 2002, and 
August 2002 letters and Board's January 2003 letter to the 
veteran, the February 1994 Board remand, and the May 2002 
supplemental statement of the case informed the veteran of 
the applicable laws and regulations, the evidence needed to 
substantiate the claim, and which party was responsible for 
obtaining the evidence.  In these documents, VA informed the 
veteran that it would obtain the available records in the 
custody of federal departments and agencies, which include 
service department records, service medical records, and VA 
medical records, and request medical records from the 
identified private health care providers.  The veteran was 
informed that it was his responsibility to identify health 
care providers with specificity, and that it still remained 
his ultimate responsibility to obtain any lay statements, 
Philippine service records, and private medical evidence 
needed to support his claim.  The May 2002 supplemental 
statement of the case specifically informed the veteran of 
the applicable provisions of the Veterans Claims Assistance 
Act of 2000.  

The VA has fulfilled its duty to assist and inform the 
veteran because he was informed of the applicable laws and 
regulations, the evidence needed to substantiate the claim, 
told which party was responsible for obtaining specific types 
of evidence, provided ample opportunity to submit such 
evidence, and VA has obtained such evidence or confirmed its 
unavailability.  Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002); McKnight v. Gober, 131 F.3d 1483, 1485 (Fed. Cir. 
1997).  




Entitlement to service connection for
residuals of a gunshot wound to the left buttock

Generally, to establish service connection for a disability, 
the evidence must demonstrate that the disability was 
contracted in the line of duty coincident with military 
service, or if pre-existing such service, was aggravated 
therein.  38 U.S.C.A. §§ 1110, 1153, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.306 (2002).  

To establish service connection, the veteran must present 
evidence of current residuals of a gunshot wound to the left 
buttock, show manifestation of a gunshot wound to the left 
buttock in service, and provide a medical opinion relating 
current residuals of the gunshot wound to the left buttock to 
the in-service manifestation of the gunshot wound.  See Boyer 
v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

The veteran has current residuals of a gunshot wound to the 
left buttock.  A valid claim for service connection requires 
proof of present disability.  Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992).  At the February 2003 VA joints 
and neurological examinations, x-rays reviewed a piece of 
metallic bullet and small metallic fragments overlying the 
interior left hemipelvis, and the veteran reported having 
pain in the area of the left buttock scar during cold weather 
or when he bumped his left buttock.  While sitting, he leaned 
to the right to avoid the pain of placing his full weight on 
his left buttock.  X-rays clearly show residuals of a gunshot 
wound to the left buttock.  

The Board will accept the indication of combat in place of 
official evidence of diagnosis or treatment for a gunshot 
wound to the left buttock in service.  If the veteran engaged 
in combat with the enemy in active service with a military, 
naval, or air organization of the United States during a 
period of war, such as this veteran did against the Japanese 
during World War II, the VA shall accept satisfactory lay or 
other evidence of service incurrence or aggravation of such 
injury or disease, if consistent with the circumstances, 
conditions, or hardships of such service, notwithstanding the 
fact that there is no official record of such incurrence or 
aggravation in such service, and, to that end, shall resolve 
every reasonable doubt in favor of the veteran.  See 
38 U.S.C.A. § 1154(b).  The indication of combat from the 
record is important because service medical records are not 
available.  

The veteran's processing affidavits, executed in April 1945 
and April 1946, do not reflect any gunshot wounds.  According 
to a private doctor's April 1997 letter, if the veteran had 
been treated in service, the records of medical treatment 
through 1945 were turned over to the Philippine military and 
records from 1946 were destroyed by termites or typhoon 
damage.  A private hospital record of August 1972 includes X-
rays reflecting the presence of a bullet overlying the left 
pelvic bone with scattered small fragments.  There is on file 
a statement from A.N.C., a physician, dated in July 1979, 
which reflects the veteran was sustained a gunshot wound in 
the left buttock in August 1943 and that he was treated by 
him a month after his injury at a field hospital.  

The veteran's lay statements, VA x-rays, and service 
department records indicate that he was in combat.  The 
veteran asserts that, while serving as a guerrilla in the 
Philippines, he was ambushed and shot by a Japanese solder in 
August 1943.  The veteran asserts, and VA x-rays confirm, 
that the bullet pierced the area between the scrotum and the 
inguinal area in the right upper thigh and lodged in the left 
buttock.  Service department records confirm that his service 
in August 1943 was part of his recognized guerrilla service 
for the United States Armed Forces.  Because it is consistent 
with the circumstances, conditions, and hardships of 
guerrilla service in the Philippines during World War II, the 
indication of combat from the record will be accepted in 
place of official in-service diagnosis or treatment for a 
gunshot wound to the left buttock.  

Service connection must be granted because the evidence of 
record includes two nexus opinions relating current residuals 
of a gunshot wound to the left buttock to active service.  
See Hickson v. West, 12 Vet. App. 247, 253 (1999).  The 
February 2003 VA joints and neurological examiners both 
opined that current x-ray evidence of bullet fragments in the 
left buttock resulted from an August 1943 gunshot wound to 
the left buttock inflicted during an ambush by a Japanese 
soldier.  

A preponderance of the evidence supports the claim, and 
entitlement to service connection for residuals of a gunshot 
wound to the left buttock must be granted.  38 U.S.C. § 5107; 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 54-
55 (1990).  


ORDER

Entitlement to service connection for residuals of a gunshot 
wound to the left buttock is granted.  


REMAND

In November 2002, under newly amended VA regulations, the 
Board undertook additional development on the issues of 
entitlement to service connection for arthritis, hypertension 
with anemia and neuritis, dizziness, general weakness, 
malaria, and a kidney disability.  See 67 Fed. Reg. 3,099, 
3,104 (Jan. 23, 2002); 38 C.F.R. § 19.9(a)(2).  The Board's 
development resulted in the February 2003 VA joints and 
neurological examination reports, which provided medical 
opinions on the issues on appeal.  

On May 1, 2003, while the case was en route to the Board for 
a decision based upon the additional evidence, the United 
States Court of Appeals for the Federal Circuit (Court) 
invalidated the Board's authority to consider additional 
evidence without the RO's initial consideration of the 
evidence or the veteran's waiver of RO consideration as 
contrary to 38 U.S.C. § 7104(a).  See Disabled American 
Veterans(DAV), et al. v. Secretary of Veterans Affairs, Nos. 
02-7304, -7305, -7316 (Fed. Cir. May 1, 2003).  The veteran 
has not filed a waiver; the only available course for the 
remaining issues is to remand the case for RO consideration 
of the additional evidence and readjudication of the 
remaining issues.  

To ensure that the VA has fulfilled its duty to assist and 
inform the veteran in the development of the remaining 
claims, the case is remanded to the RO for the following 
development:  

1.  The RO should ask the veteran to 
provide the name and address of, and the 
dates of treatment by, the health care 
provider that conducted the ultrasound of 
his kidneys in the period from September 
1998 to March 2000, and obtain those 
medical records.  Failures to respond or 
negative replies should be noted in 
writing and associated with the claims 
folder.  If these medical records can't 
be obtained and we don't have affirmative 
evidence that they don't exist, inform 
the veteran of the records that we were 
unable to obtain, including the efforts 
that were made to obtain them.  Also 
inform the veteran that we will proceed 
to decide his appeal without the records 
unless he is able to submit them.  Allow 
an appropriate period of time within 
which to respond.  

2.  If completion of Step #1 yields 
medical records, obtain an addendum 
medical opinion from the VA physician's 
assistant who conducted the February 2003 
VA joints examination.  If he is 
unavailable, obtain an addendum medical 
opinion from another VA examiner.  The 
claims file, including the additional 
medical records, and a separate copy of 
this remand should be made available to 
and reviewed by the examiner before 
rendering the addendum opinion.  The VA 
examiner should note whether the claims 
folder was reviewed and state a medical 
opinion as to: a) the medical 
classification of the veteran's current 
kidney disability, if any, and the data 
required for medical classification; and 
b) whether it is as likely as not that a 
current kidney disability resulted from 
an event in recognized service from May 
1943 to May 1945.  Any opinions expressed 
by the examiner must be accompanied by a 
complete rationale.  

3.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000 is 
completed.  See 38 U.S.C.A. §§ 5103(a), 
5103A; Quartuccio v. Principi , 16 Vet. 
App. 183, 187 (2002); McKnight v. Gober, 
131 F.3d 1483, 1485 (Fed. Cir. 1997).  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act are fully 
complied with and satisfied.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, and 5107.  Any 
binding and pertinent court decisions 
that are subsequently issued also should 
be considered.  The RO should review the 
requested addendum VA medical opinion to 
ensure that it is responsive to and in 
complete compliance with the directives 
of this remand, and if not, the RO should 
implement corrective procedures.  Stegall 
v. West, 11 Vet. App. 268 (1998).  

4.  After undertaking any development 
deemed essential, the RO should 
readjudicate the claims of entitlement to 
service connection for arthritis, 
hypertension with anemia and neuritis, 
dizziness, general weakness, malaria, and 
a kidney disability based upon the entire 
evidence of record.  All pertinent law, 
Court decisions, and regulations should 
be considered.  If the claims remain in 
denied status, the veteran and his 
representative, if any, should be 
provided with a supplemental statement of 
the case, which includes notice of any 
additional pertinent laws and regulations 
that were used, and a full discussion of 
action taken on the veteran's claims.  
The RO's actions should follow the 
Court's instructions detailed in Gilbert, 
1 Vet. App. at 59.  The veteran has the 
right to submit additional evidence and 
argument on the matter or matters the 
Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).  A reasonable period of time for 
a response should be afforded.  

5.  Thereafter, if appropriate, the 
claims should be returned to the Board 
for further appellate review.   By this 
remand, the Board intimates no opinion as 
to any final outcome warranted.  No 
action is required of the veteran until 
he is notified by the RO.  

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.  



	                        
____________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 


